United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3265
                                   ___________

Robyn Marshall,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
City of Saint Paul, Minnesota,          *
a Municipal Corporation of the          * [UNPUBLISHED]
State of Minnesota,                     *
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: September 20, 2005
                                Filed: October 21, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges
                          ___________

PER CURIAM.

       Robyn Marshall brought a 42 U.S.C. § 1983 action asserting that the City of
Saint Paul (City), in demolishing a building she owned, took her property without just
compensation and without due process of law. She filed this complaint after a state
court dismissed her action for damages related to the demolition. The district court1


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
Lebedoff, Chief United States Magistrate Judge for the District of Minnesota.
granted the City’s motion for judgment on the pleadings pursuant to Federal Rule of
Civil Procedure 12(c), and implicitly affirmed the magistrate judge’s denial of
Marshall’s motion to compel discovery. Marshall appeals.

       After de novo review, see Waldron v. Boeing Co., 388 F.3d 591, 593 (8th Cir.
2004), we conclude the judgment was proper because Marshall’s takings claim was
not ripe as she had not exhausted her state inverse condemnation remedy, see
Williamson County Reg’l Planning Comm’n v. Hamilton Bank, 473 U.S. 172, 195
(1985) (if state provides adequate procedure for seeking just compensation, property
owner cannot bring takings claim until he has used procedure and been denied just
compensation), and her due process claim was barred, see Exxon Mobil Corp. v.
Saudi Basic Indus. Corp., 125 S. Ct. 1517, 1521-22, 1524 n.2, 1526 n.8 (2005)
(federal district courts lack jurisdiction to hear federal non-habeas actions “brought
by state-court losers complaining of injuries caused by state-court judgments rendered
before the district court proceedings commenced and inviting district court review
and rejection of those judgments”). Marshall’s other arguments do not provide a
basis for reversal.

     Accordingly, we affirm the judgment. We also deny Marshall’s motion to
expand the record on appeal.
                      ______________________________




                                         -2-